RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2152-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHANE X. LITTLES, a/k/a
SHANE X WILLIAMS,

          Defendant-Appellant.


                   Submitted May 10, 2022 – Decided June 15, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 08-10-
                   1106 and Accusation No. 09-10-1047.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Abby P. Schwartz, Designated Counsel, on
                   the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Alexis R. Agre, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from the denial of his post-conviction relief (PCR)

petition. He contends his counsel was ineffective and did not advise him he

would be subject to parole supervision for life (PSL) as a condition of his guilty

plea. He states that he would not have pleaded guilty if he was aware of that

condition. Because defendant was advised during several plea and sentencing

hearings of the consequences of his guilty plea and the terms and conditions of

PSL, we affirm.

      Defendant was charged in a 2008 indictment with drug possession and

weapons-related offenses. In 2009, he pleaded guilty to one count of second-

degree certain persons not to have weapons, N.J.S.A. 2C:39-7(b), and to a

charge in an accusation of second-degree sexual assault, N.J.S.A. 2C:14-2(c)(4).

      During the 2009 plea hearing, the judge discussed the plea agreement with

defendant and went through the lengthy plea forms. In doing so, she advised

defendant he was subject to certain consequences under Megan's Law, one of

which was "community supervision for life." The prosecutor corrected the

judge, stating defendant was subject to "parole supervision for life." Defendant

confirmed he understood the terms of the plea agreement, he was pleading guilty

voluntarily, and he was satisfied with his counsel's representation.




                                                                            A-2152-20
                                        2
      In 2010, the court sentenced defendant to five years in prison on each

count, to run concurrently with each other and to a federal sentence defendant

was serving. The court informed defendant he was subject to PSL as well as the

other conditions imposed on a Megan's Law offender.

      In 2014, defendant moved to withdraw the 2009 guilty pleas. At the time,

defendant was in federal custody. After months of discussion between the State

and defense counsel, the State consented to the application.            Thereafter,

defendant pleaded guilty to a second-degree weapons charge under the 2008

indictment and again to the sexual assault charge in the 2009 accusation. The

State recommended a suspended sentence for five years.

      During the 2014 plea hearing, the court informed defendant he was still

subject to Megan's Law requirements, including PSL. Defendant responded that

he understood. Defense counsel advised the court that he and defendant were in

frequent communication and defendant understood "that Megan's Law reporting

notification requirements and parole supervision for life is part of his sentence. "

Defendant confirmed he was entering into the plea agreement freely and

voluntarily. The court suspended the imposition of sentence for five years.

      In April 2015, the parties reconvened and agreed to vacate the December

2014 plea and enter into a third plea. Defendant appeared remotely from federal


                                                                              A-2152-20
                                         3
prison. Defendant again pleaded guilty to the second-degree weapons charge

and the second-degree sexual assault. The court sentenced him to one-year non-

custodial probationary terms on each offense, to run together.

      During the hearing, the court and both counsel discussed PSL.         The

prosecutor advised that PSL remained a condition of the plea agreement.

Defense counsel stated:

            [Defendant] and I have had extensive discussion about
            his obligation for the reporting and notification
            requirements under Megan's Law. You know, he
            understood that was part of the plea in—in October of
            2009 when he entered into it . . . . We had discussions
            about it prior to the December 22, 2014 plea agreement,
            and we've also discussed it—we've actually engaged in
            pretty detailed written correspondence as well about the
            reporting notification requirements of Megan's Law.

                  ....

                   Before the—the plea in December of last year, I
            sent [defendant] the supplemental plea forms for certain
            sexual offenses detailing all the requirements for parole
            supervision for life, the ramifications of violating
            parole supervision for life, his obligations to contact the
            chief law enforcement officer of his town, or in the
            alternative, the Superintendent of the State police, once
            he is released from federal custody, the fact that he will
            be subject to at least an evaluation by the Adult
            Diagnostic and Treatment Center, and that he could be
            held, however unlikely that may be, he does understand
            that's a possibility. I've sent him all the paperwork and
            I've—I've asked him to go through it in—in pretty
            excruciating detail.

                                                                          A-2152-20
                                        4
                   So I don't think [defendant] is under any
             misapprehension that he's not subject to the reporting
             and notification requirements of Megan's Law.

       During the hearing, the prosecutor asked defendant whether he had

discussed PSL with his attorney before pleading guilty the prior two times.

Defendant responded, "Yes" and that he understood PSL and its restrictions.

The prosecutor also asked if there was anything he did not understand about

PSL.    Defendant acknowledged he had a copy of the PSL informational

document in front of him during the questioning, had signed it, and did not have

any questions.

       The court informed defendant that, although he was being sentenced to

one-year probationary terms, he remained subject to PSL. Defendant confirmed

he understood, was satisfied with the services of counsel, and was entering into

the plea agreement freely and voluntarily.

       In 2019, defendant filed a PCR petition, stating he was not informed about

PSL and its details. He asserted he would not have pleaded guilty if he was

aware of the full consequences of PSL.

       In an oral decision issued October 5, 2020, and an accompanying order,

the trial court denied the petition. The court reviewed the transcript of each of




                                                                           A-2152-20
                                         5
the plea and sentencing hearings and found defendant was "more than

adequately advised" of the terms and conditions of PSL.

      Defendant presents a sole issue for our consideration:

            POINT I.
            INEFFECTIVE ASSISTANCE OF COUNSEL IN
            EXPLAINING THE RAMIFICATIONS OF HIS
            GUILTY PLEA AND HIS SENTENCING REQUIRES
            THAT AN EVIDENTIARY HEARING BE HELD.

      Defendant contends he would not have entered a guilty plea if he was

informed by counsel that he was subject to PSL. We are not persuaded.

      The court informed defendant in 2009, 2014, and 2015 that a guilty plea

to the sexual assault offense subjected him to PSL. Defendant stated on each

occasion that he understood PSL and its consequences. Defendant signed the

plea forms during each hearing, which stated he was subject to at least fifteen

years of PSL. In 2015, defense counsel informed the court he had extensively

discussed PSL with defendant. At no time during any of these proceedings did

defendant question the PSL mandate.        There is no credible evidence that

defendant was unaware of the PSL component of his sentence or its

consequences. Defendant failed to demonstrate a prima facie case for PCR.

      Affirmed.




                                                                         A-2152-20
                                       6